Citation Nr: 0616935	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to May 9, 2003.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating from April 16, 2002, the date of the veteran's claim.

In December 2002 the veteran filed a notice of disagreement 
with the 10 disability rating.  In a June 2003 rating 
decision, the RO increased the veteran's disability rating 
for PTSD to 30 percent effective from April 16, 2002-the 
effective date for the grant of service connection for PTSD-
and 100 percent effective from May 9, 2003.  In notifying the 
veteran of that decision, the RO incorrectly advised the 
veteran that the decision represented a complete grant of the 
benefits that he had sought in his December 2002 notice of 
disagreement.  In a June 2003 statement, the veteran 
indicated that he still desired a higher, 100 percent, 
disability rating for the period prior to May 9, 2003.  
Although the RO has phrased the issue on appeal as 
entitlement to an effective date earlier than May 9, 2003, 
for the grant of a 100 percent evaluation for PTSD, the Board 
has rephrased the issue to reflect more accurately the 
procedural posture of the case.  As the decision below 
results in a complete grant of the veteran's claim, the 
veteran is not prejudiced by the rephrasing of the issue.


FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's PTSD has been manifested by symptoms resulting 
in total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
were met as of time of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
Given the determination below, VA fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.

Analysis
The veteran has disagreed with the disability ratings 
assigned for his service-connected PTSD.  Because this appeal 
is from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 100 
percent rating is warranted when there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

VA treatment records and examinations reports show that since 
the effective date of the grant of service-connection for 
PTSD the veteran's PTSD has been manifested by nightmares, 
chronic sleep impairment, memory problems, and depressed 
mood.

At a May 2003 VA examination, a VA psychiatrist opined that 
the veteran was unemployable as a result of his PTSD.  As the 
veteran correctly points out, the symptoms of his PTSD have 
not varied since May 2003 and when he filed his original 
claim for service connection in April 2002.  In other words, 
there is no basis to differentiate the veteran's symptoms 
during the period in which his PTSD is evaluated as 30 
percent disabling and the period for which a 100 percent 
rating has been assigned.  The veteran has been essentially 
unemployed since approximately January 2002.

During the period still on appeal, the veteran was diagnosed 
with chronic severe PTSD.  In July 2002, the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 50 
for PTSD.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.

Further, although no temporary total disability rating was 
assigned by the RO, the veteran was hospitalized for one 
month for participation in a VA dual diagnosis treatment 
program during the period on appeal.  

Resolving any doubt in the veteran's favor, the evidence of 
record supports a grant of an increased rating of 100 percent 
for the veteran's service connected PTSD effective from April 
16, 2002-the effective date of the grant of service 
connection for PTSD.


ORDER

Entitlement to a 100 percent disability rating for PTSD since 
the effective date of the grant of service connection is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


